Citation Nr: 1519272	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from September 1984 to September 1986 and from March 1993 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Division in Fort Bragg, North Carolina.

In February 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Vocational rehabilitation is a program offered to assist disabled Veterans whose service-connected disability, or disabilities, affect their ability to prepare for, obtain, and retain employment.  See generally 38 U.S.C.A. §§ 3100-3122 (West 2014); 38 C.F.R. §§ 21.1-21.430 (2014).  A Veteran is eligible for benefits under this program if, among other things, the Veteran has a disability rating of at least 20 percent and is determined by VA to have an "employment handicap."  38 U.S.C.A. § 3102(a)(1)(A)(i), (b) (West 2014); 38 C.F.R. § 21.40(a) (2014).  The term "employment handicap" is defined as an impairment, resulting in substantial part from a disability described in 38 U.S.C.A. § 3102(1)(A) (i.e., a service-connected disability), of a Veteran's ability to prepare for, obtain, or retain employment consistent with the Veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(1) (West 2014); 38 C.F.R. § 21.35(a) (2014).

Once VA has determined that a Veteran is entitled to receive benefits under these provisions, he or she will work with a vocational rehabilitation counselor to develop an individualized written rehabilitation plan, which includes an evaluation of the skills needed and the training or educational services required to achieve rehabilitation.  Either alone or as part of an individual rehabilitation plan, employment services may also be provided.  38 C.F.R. § 21.88 (2014).

In the present case, service connected is in effect for sleep apnea rated as 50 percent disabling; PTSD rated as 30 percent disabling; a cervical spine disability rated as 30 percent disabling; headaches and mild traumatic brain injury rated as 30 percent disabling; a low back disability rated as 20 percent disabling; a right shoulder disability rated as 10 percent disabling; a left shoulder disability rated as 10 percent disabling; a right wrist disability rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; post concussion syndrome rated as 10 percent disabling; and a left eye disability, bilateral hearing loss, sinusitis, and chronic epididymitis all rated as noncompensably (0 percent) disabling.  The combined evaluation is 100 percent.

In October 2012, Veteran met with a Vocational Rehabilitation Counselor.  In addition, he completed a VA Form 28-1902w, Rehabilitation Needs Inventory, in which he stated that he expected the program to help him "further my education in order to become fully qualified to teach anesthesia and remain competitive in the work force."  He reported that he worked as a Staff Nurse Anesthetist from November 2010 to June 2011, from July 2011 to June 2012, and from September 2012 to the present and that his average monthly salary was $13,000, $13,000, and $11,000.  He has a M.S.N. in Anesthesia Nursing and a B.S.N. in Nursing.  He states that as a result of his service-connected spine, left shoulder, and hearing disabilities, he struggles lifting patients and performing his duties as a CRNA for long periods of time.  The Veteran stated that he suffers from constant muscle spasms in his neck which lead to headaches and impair his skills.

The Counselor completed a VA Form 28-1902b, Counseling Record Narrative Report.  The Counselor noted that the Veteran was requesting VA VRE assistance to further education in order to become fully qualified to teach anesthesia and remain competitive in the work force.  The Counselor noted that the Veteran only stated limitations of being unable to lift patients and noted that his current job did not consist of doing repetitively physical exertion at work but that he administers anesthesia to patients.  The Counselor noted that the Veteran's job as a Staff Nurse Anesthetist was obtained using transferable skills acquired in the military or past on-the-job training.  The Veteran stated that he did not miss work due to issues with his disabilities and was not in danger of losing his job due to his disabilities.  The Counselor stated, "It would appear he has overcome the effects of his impairment of employability through continuous, stable employment."  (Emphasis in original.)  The Counselor noted that the Veteran successfully completed his M.S.N. from University of Texas in 2000 and also completed his B.S.N. from University of Arizona in 1992.  The Counselor noted that the Veteran earned $11,000 per month since September 2012.  

The Counselor indicated that the Veteran did not meet the criteria for an employment handicap due to having overcome the impairments to employability as he was currently employed or qualified for employment that was consistent with his abilities, aptitudes, and interests.  The Counselor indicated that the Veteran did not have a serious employment handicap.  

In February 2015, the Veteran testified that he worked part time, typically 16 to 24 hours a week, as a staff nurse anesthetist at a hospital.  The Veteran testified that due to his service-connected disabilities, he was unable to do the duties that most anesthetists do and that at the end of the day he found himself with physical degradation of his skill set.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that, if a Veteran is found ineligible for VRE benefits, he appeals the determination, and evidence is received during the pendency of the appeal to suggest that his disabilities have gotten worse, VA is required to seek an updated assessment from a VRE counselor, or explain why such assistance is not required.  See Andrews v. Shinseki, 26 Vet. App. 193 (2013). 

At the time of the October 2012 assessment, the Veteran had a combined evaluation for compensation of 90 percent; effective September 14, 2013, he had a combined evaluation for compensation of 100 percent.  In addition, at the time of his October 2012 assessment, the Veteran was employed full time as a nurse anesthetist.  In February 2015, the Veteran testified that he worked part time, typically 16 to 24 hours a week, as a staff nurse anesthetist at a hospital.  The Veteran testified that due to his service-connected disabilities, he was unable to do the duties that most anesthetists do and that at the end of the day he found himself with physical degradation of his skill set.  

Under the circumstances, given the fact that the Veteran's last assessment was nearly three years ago, that his employment status has changed since his last assessment, and that an increase in combined evaluation has occurred since his last assessment, the Board finds that an updated VRE assessment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to provide an updated assessment of the Veteran by a VA VRE counselor.  After obtaining any additional information necessary, including information from the Veteran with respect to his current employment status, the counselor should make a specific finding as to whether the Veteran has an "employment handicap," as that term is defined by law, and whether he is otherwise eligible for VRE services, based on all available evidence.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




